Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 23, 2020

                                            No. 04-20-00427-CV

IN RE Gustavo GARCIA-SILLER, Archbishop of the Archdiocese of San Antonio, and Acting
on Behalf of the Archdiocese of San Antonio, and Anita Valencia, as Independent Administrator
                               of the Estate of Virgilio Elizondo

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On August 31, 2020, relators, Gustavo Garcia-Siller, Archbishop of the Archdiocese of
San Antonio, and Acting on Behalf of the Archdiocese of San Antonio, and Anita Valencia, as
Independent Administrator of the Estate of Virgilio Elizondo, filed a petition for writ of
mandamus. After consideration, the petition for writ of mandamus is denied. See TEX. R. APP. P.
52.8(a).

        It is so ORDERED on September 23, 2020.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-08589, styled John Doe v. Roman Catholic Archdiocese of San
Antonio, by and through the Apostolic Administrator and Archbishop Gustavo Garcia-Siller and Archbishop Emeritus
Patrick Flores, their predecessors and successors, as Archbishop of the Roman Catholic Archdiocese of San Antonio,
Father Jesus Armando Dominguez, the Estate of Father Virgilio Elizondo, Deceased; Bishop Gerald R. Barnes, his
predecessors and successors, as Bishop of the Diocese of San Bernardino, in its assumed or common name; the Roman
Catholic Bishop of San Bernardino, a Corporate sole aka Diocese of San Bernardino, pending in the 131st Judicial
District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.